DETAILED ACTION
1.      Claims 1 - 2 of U.S. Application No. 16074774 filed on 08/02/2018 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Response to arguments regarding the 35 USC 112(b) rejections:
Claims 1-2 were rejected under 35 USC 102(b) for being indefinite. The Application amended claim 1 to clarify that the induction switch circuit is a control circuit that receive position signal from the forward, reverse, and disconnect sensors/detectors to control the energization/deenergization of the coil 71. By such amendments, the 112(b) rejection to claims 1 – 2 is withdrawn.
Response to arguments regarding the 35 USC 103 rejections:
Claims 1 – 2 were rejected for being unpatentable over Stefan (EP 2869433) in view of Reed (US 4577130). The Applicant argues in page 10, the first complete paragraph that neither Stephan nor Reed disclose the forward, reverse, and disconnect detectors as described in amended claim 1. The Examiner agrees. however, the usage of position detectors to control the operation of a motor is known, none of the prior arts in record discloses the forward, reverse, disconnect detectors in the locations and in the manner in amended claim 1. Therefore, the 35 USC 103 rejection of claim 1- 2 are withdrawn.

Allowable Subject Matter
Claims 1 – 2 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the limitations of claim 1, “…disc motor, comprising a magnetic set (5), an induction set (7) and at least one induction switch circuit (80),… relative magnetic poles of said adjacent first, second magnetic components (51, 52) facing each other have the same polarity,… relative magnetic poles of said adjacent third, fourth magnetic components facing each other (61, 62) has the same polarity;… induction switch circuit (80) is configured with a forward power detector (80)…which is an N pole (the detector 81 is positioned at the north pole of magnet 52 as in fig. 2);… a reverse power detector (83)… which is an S pole (the detector 81 is positioned at the north pole of magnet 51 as in fig. 2);… induction component (85) causes said coil (71) to be disconnected from said power supply when detecting said disconnect detector (82)” in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claim 2 is allowable for depending on claim 1.

    PNG
    media_image1.png
    421
    544
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/AHMED ELNAKIB/Examiner, Art Unit 2832